Exhibit 10.30

January 29, 2020 

 

 

 

American Superconductor Corporation
114 East Main Street
Ayer, MA 01432
Attention: James Maguire, EVP Technology

Re:

HSBC Bank USA, N.A. Standby Letter of Credit dated August 6, 2019

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Subcontract Agreement No. 08900001-007
(the “Agreement”), dated October 31, 2018, by and between American
Superconductor Corporation (“AMSC”) and Commonwealth Edison (“Subcontractor”),
and (ii) that certain Standby Letter of Credit issued by HSBC Bank USA, N.A.
(“HSBC”) on August 6, 2019 (the “Original Letter of Credit”). Notwithstanding
anything in the Agreement to the contrary, AMSC and Subcontractor hereby agree
as follows:

 

 

1.

AMSC has provided to Subcontractor as of the date hereof an amendment to the
Original Letter of Credit, a copy of which is attached hereto as Exhibit A (the
“Letter of Credit Amendment”). The Original Letter of Credit as amended by the
Letter of Credit Amendment (hereinafter the “Amended Letter of Credit”), is
satisfactory to Subcontractor and fully satisfies AMSC’s obligations to deliver
a Letter of Credit (as defined in the Agreement) under Section 3.4 of the
Agreement;

 

 

2.

The issuing financial institution of the Amended Letter of Credit will provide
at least one hundred and eighty (180) days’ prior written notice of its decision
not to renew the Amended Letter of Credit;

 

 

3.

In the event the issuing financial institution elects not to renew the Amended
Letter of Credit, AMSC may utilize up to the then-undrawn amount of the Amended
Letter of Credit to fund any replacement standby letter of credit and, in the
event AMSC obtains such replacement standby letter of credit, neither the
expiration nor replacement of the Amended Letter of Credit shall be deemed a
breach by AMSC of the Agreement that would entitle Subcontractor to draw upon
the replacement standby letter of credit;

 

 

4.

Subcontractor may immediately draw on the Amended Letter of Credit upon
providing written notice of its intent to do so in the event AMSC has not
provided Subcontractor a replacement standby letter of credit in conformance
with the terms of the Agreement within ninety (90) days of the issuing financial
institution’s notice of non-renewal of the Amended Letter of Credit, provided,
that, to the extent Subcontractor is able to and does draw the full undrawn
amount of the Amended Letter of Credit, the failure of AMSC to provide a
replacement standby letter of credit in accordance with this letter shall not,
by itself, permit Subcontractor to terminate the Agreement pursuant to Section
2.2.2 thereof. AMSC shall promptly notify Subcontractor of any such non-renewal
decision by the issuing financial institution and provide copies of any notices
received from such institution relating thereto;

 

 

5.

Upon drawing funds from the Amended Letter of Credit (the “LoC Funds”),
Subcontractor shall immediately segregate the funds and shall hold them in trust
solely for the benefit of the Parties in connection with their respective rights
and obligations under the Agreement. Subcontractor may only withdraw monies from
the LoC Funds to which it is entitled under the terms of the Agreement.
Subcontractor shall provide to AMSC the same documentation as required in the
Agreement and adhere to all conditions prescribed therein in respect of any and
all draws it makes against the LoC Funds;

 

 

6.

Subcontractor shall promptly return any LoC Funds that remain undrawn and that
are not entitled to be drawn pursuant to the Agreement or otherwise subject to a
good faith dispute relating thereto following the earlier to occur of (i) sixty
(60) days after final, unconditional and non-appealable acceptance of the HTS
Cable System (as defined in the Agreement) into the rate base, or (ii)
termination of the Warranty Period (as defined in the Agreement), unless the
Agreement has already been terminated or cancelled by Subcontractor or the LoC
Funds otherwise have been drawn in full by Subcontractor; and

 

 

7.

To the maximum extent necessary to give effect to the provisions of this letter,
the parties agree that this letter constitutes an amendment to the Agreement. In
the event of ambiguous or contradictory language between the Agreement and this
letter, the terms and conditions set forth in this letter shall govern and
control. Except as amended herein, all terms of the Agreement are unchanged and
are in full force and effect.

 

If the foregoing is acceptable to you, please acknowledge your agreement by
signing where indicated below.

 

Sincerely,

COMMONWEALTH EDISON

By: /s/ Michelle Blaise 
Name: Michelle Blaise
Title:   Senior VP Technical Services

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Accepted and agreed as of the date first written above:

 

AMERICAN SUPERCONDUCTOR CORPORATION

 

By: /s/ James F. Maguire

Name: James F. Maguire

Title:    EVP Technology

 

cc:

American Superconductor Corporation
Attn: General Counsel (legal@amsc.com)

 

 

 

 

 

EXHIBIT A

 

 

 